944 F.2d 902
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Wayne R. HEDRICK, a/k/a Popeye, Defendant-Appellant.
No. 91-6614.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 26, 1991.Decided Sept. 13, 1991.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.   Robert R. Merhige, Jr., Senior District Judge.  (CR-87-58)
Wayne R. Hedrick, appellant pro se.
Thomas Oliver Mucklow, Assistant United States Attorney, Wheeling, W.Va., for appellee.
N.D.W.Va.
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Wayne R. Hedrick appeals from the district court's order denying his request for transcripts.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   United States v. Hedrick, CR-87-58 (N.D.W. Va.  May 7, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Hedrick's notice of appeal was dated prior to the expiration of the filing deadline but was not received until after the deadline.   We consider his notice of appeal to be timely filed.   See Houston v. Lack, 487 U.S. 266 (1988)